         Case 1:20-cv-01874-PGG Document 28
                                         27 Filed 01/13/21 Page 1 of 1




                                                                                          ANDREW CUDDY
                                                                                        MANAGING ATTORNEY


                                                                                           BENJAMIN KOPP
                                                                                        ASSOCIATE ATTORNEY
January 13, 2021                                                                     BKOPP@CUDDYLAWIFIRM.COM
                                                                                      DIRECT DIAL 315-207-5584

Hon. Paul G. Gardephe
40 Foley Square, Room 2204
New York, NY 10007

Re:    A.R., on behalf of R.R-F., a child with a disability v. New York City Dept. of Educ.
       Case No. 1:20-cv-1874

Dear Hon. Gardephe:

        Per the Court’s Order at Docket Entry 26, the parties write jointly to inform the Court on
the status of their settlement discussions and respectfully request an adjournment of the currently
scheduled January 14, 2021 (9:45 a.m.) telephone conference, to February 16, 2021.

        The Order at Docket Entry 26, as discussed at the December 17, 2020 telephone
conference, contemplated the possibility that tomorrow’s telephone conference may not be
necessary. Counsel for the parties have continued discussions, are about $1,000.00 apart on the
remaining issue, and are confident that this may be resolved for the entirety of the matter (including
the administrative process, federal component, and associated attorney’s fees) if the parties are
given this additional time.

Thank you for your continued attention to this matter.

Respectfully,                              Memo Endorsed: The telephone conference scheduled for
                                           January 14, 2021 is adjourned to February 18, 2021 at 9:30
s/ Benjamin M. Kopp                        a.m. By 12:00 noon on February 17, 2021, the parties will
Benjamin M. Kopp                           submit a joint letter updating the Court as to the status of their
                                           settlement negotiations
cc:    Copatrick Thomas
       Assistant Corporation Counsel
       (via electronic mail and ECF)



                                                  Dated: January 13, 2021




           5693 SOUTH STREET ROAD, AUBURN, NEW YORK 13021 • FAX: 1-888-282-7785
